Citation Nr: 1709202	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  01-10 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for carcinoma of the right tonsil, claimed as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	David E. Boelzner, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran, who honorably served in the United States Navy, had active service from October 1968 to October 1972, with a period of service in Vietnam.  The Veteran, who is a combat veteran, received the Vietnam Service Medal and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in October 2002.  A transcript of the hearing is of record.

In an April 2007 decision, the Board denied entitlement to service connection for carcinoma of the right tonsil, claimed as due to exposure to herbicides.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a December 2008 Memorandum Decision, the Court vacated the Board's April 2007 decision and remanded the case to the Board for compliance with the instructions set forth therein.  Subsequently, the Board remanded the case in July 2009.  On remand, it appears the Veteran requested another Board hearing at the local RO, which was scheduled in May 2010.  However, an April 2010 statement from the Veteran's representative indicated that the Veteran wished to cancel the hearing.  In August 2010, the Board again remanded the case for further development.

In a March 2014 decision, the Board denied again entitlement to service connection for carcinoma of the right tonsil, claimed as due to exposure to herbicides.  The Veteran filed a timely appeal to the Court.  In a February 2016 Memorandum Decision, the Court vacated the Board's March 2014 decision and remanded the case to the Board.

In October 2016, the Board sent the Veteran a letter notifying him that the VLJ who conducted his October 2002 hearing was no longer employed by the Board.  The letter notified him of his right to another hearing before a different VLJ, and indicated that if the Veteran did not respond within 30 days, the Board would assume that he did not want another hearing.  To date, the Veteran has not filed any correspondence indicating a desire for another hearing.


FINDINGS OF FACT

1.  The Veteran is considered to have served in the Republic of Vietnam and based on the law of the case doctrine, is therefore, presumed to have been exposed to herbicides.

2.  The evidence of record is at least in equipoise as to whether the Veteran's carcinoma of the right tonsil is due to exposure to herbicides in service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for entitlement to service connection for carcinoma of the right tonsil have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he incurred cancer of the right tonsil (diagnosed as squamous cell carcinoma) as a result of his exposure to herbicides in Vietnam.  For the following reasons, the Board finds that service connection is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38°C.F.R. § 3.303(d).

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  When such a veteran contracts a disease associated with exposure to herbicides that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii), the disease will be considered to have been incurred in service, even though there is no evidence of such a disease during the period of service.  Relevant to this case, these presumptive conditions include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  38 C.F.R. § 3.309(e).

Initially, the Board notes that the question of whether the Veteran had qualifying service in Vietnam has been subject to dispute.  Specifically, the Board previously conceded that the Veteran was exposed to Agent Orange in Vietnam but later found that service in Vietnam had not been established after the case was remanded by the Court.  Regardless, the Board notes that, pursuant to the Court's February 2016 Memorandum Decision, the Board's prior finding that the Veteran had service in Vietnam is controlling.  See Browder v. Brown, 5 Vet. App. 268, 270 (1993) ("Under the doctrine of 'law of the case,' questions settled on a former appeal of the same case are no longer open for review.").

Based on the aforementioned, he is presumed to have been exposed to herbicide agents, including Agent Orange.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  However, cancer of the tonsil is not included in the list of diseases associated with exposure under 38 C.F.R. § 3.309(e).  Notwithstanding, the Veteran may still be service-connected upon proof of direct causation, or on any other recognized basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The pertinent facts are as follows.  In April 1999, the Veteran underwent a biopsy of the right tonsil and was diagnosed with squamous cell carcinoma.  He underwent a partial right tonsillectomy.  In a November 1999 letter, his private physician, Dr. Pressley, acknowledged the Veteran's history of exposure to Agent Orange in Vietnam and stated that respiratory cancers, of which in his opinion cancers of the tonsil would be included, are listed as presumably linked to Agent Orange exposure.  Dr. Pressley opined that the Veteran's claim was "well grounded" and suggested that the evidence "support[ed] his continued application for consideration of his claim."

In a November 1999 statement, another private physician, Dr. Fisher, noted that the Veteran had been his patient since March 1999.  Dr. Fisher opined that it could not be stated with certainty whether squamous cell carcinoma of the right tonsil could have been related to Agent Orange exposure, but that "it could not be ruled out."

In a June 2000 statement, the Veteran's private oncologist, Dr. Paschold, indicated that he believed tonsillar carcinoma should be included among the other aerodigestive cancers recognized by VA as being presumptively related to herbicide exposure.  By way of rationale, Dr. Paschold stated:

We have come to understand that all the aerodigestive carcinomas are linked together by common environmental exposures.  Tonsillar carcinoma is no different.  Obviously the most common exposure is cigarette smoke but inhaled Agent Orange has been linked to laryngeal, tracheal, and lung cancer.  [The Veteran's] particular tumor, the squamous cell carcinoma of the tonsil, is nothing more than an aerodigestive cancer in a little different area.  I plan to appeal to the Department of Veterans Affairs that if they believe the other aerodigestive carcinomas are related to Agent Orange then tonsil carcinoma must be as well.

In June 2001, Dr. Paschold examined the Veteran and indicated once again in his report that he believed the Veteran's tonsillar carcinoma was linked to Agent Orange exposure.  Dr. Paschold noted that the lymphomas, esophageal cancer, lung cancer, laryngeal cancer, and tracheal cancer are currently approved under the Agent Orange blanket coverage, and stated that he would submit that tonsillar cancer and laryngeal cancer are essentially the same disease.

In a January 2002 letter, Dr. Paschold reiterated that "we know and have known for years, that lung cancer, laryngeal cancer, bronchus cancer, nasopharyngeal cancer, tracheal cancer and tonsillar cancer are all related in the aerodigestive tract."  In support, he noted that these cancers all had similar natural histories, progression, and risk factors (including smoking and chemical exposure).

In a February 2002 letter, Dr. Fisher indicated that the Veteran had exposure to Agent Orange while in Vietnam.  Dr. Fisher further stated that he "would suggest" that the tonsils should be included under the category of respiratory carcinomas linked to Agent Orange.

In an April 2006 statement, Dr. Paschold explained:

It is our understanding that [the Veteran] was exposed to Agent Orange during his service in Vietnam and we would argue that that exposure has a probable causal effect for his tonsillar carcinoma.  There is ample supporting evidence that Agent Orange (specifically the Dioxin contaminant) increases the risk of aerodigestive carcinomas.  There is good evidence linking laryngeal and lung cancer to Agent Orange exposure.  The evidence for tonsillar carcinoma is less strong due to the rarity of this particular type of tumor.  It is our argument that the aerodigestive epithelium is a uniform tissue and exhibits "field effect" malignancy from exposures to various chemicals, most notably cigarette smoke.  The fact that [the Veteran] developed tonsillar carcinoma at such a young age with no smoking history is at least, in our minds, fairly strong evidence that it was indeed linked to his Agent Orange exposure.

Dr. Paschold concluded that there was no way to prove this conclusively but in his "best medical judgment," there was a causal relationship between the Veteran's tonsillar carcinoma and Agent Orange exposure.

In October 2006, the Department of Defense, Armed Forces Institute of Pathology (AFIP), reviewed the surgical pathology report.  Upon testing the tissue specimens, the examiners opined that the Veteran's squamous cell carcinoma of the tonsil did not represent a non-Hodgkin's lymphoma.  Thus, the tumor was classified as a carcinoma, a "malignant new growth made up of epithelial cells," and not a malignant lymphoma.

The examiners opined that the Veteran's cancer did not constitute a respiratory cancer of the lung, bronchus, larynx, or trachea.  They reported that the tonsil is located in the oropharynx and is covered by a non-keratinized squamous epithelium which is continuous with the mucosa of the oropharynx, and not a pseudo-stratified ciliated columnar ("respiratory"-type) epithelium.  With regard to the etiology of the Veteran's cancer, the examiners stated that it was beyond the scope of the AFIP to give a definitive answer, as it was primarily an organization with expertise in pathology, not epidemiology.  However, they referenced an Institute of Medicine report titled "Veterans and Agent Orange: Update 2004," which concluded that, "On the basis of its evaluation of the epidemiologic evidence reviewed here and in previous Veterans and Agent Orange reports, . . . there is still inadequate or insufficient evidence to determine an association between exposure to the compounds of interest and oral, nasal and pharyngeal cancers."

The examiners further noted that, in general, squamous cell carcinoma of the tonsil is 2-4 times more common in men than in women; the majority of cases are diagnosed in patients aged 50-70 years; and there is an association of the development of this tumor with alcohol and tobacco use.  Additionally, there was increasing evidence that human papillomavirus (HPV) may have a pathogenic role in the development of tonsillar carcinomas, especially those arising in younger individuals.  In one review article, HPV was detected in 51 percent of tonsillar carcinomas; in fact, tonsillar carcinomas had the strongest association with HPV of any of the non-genital cancers.  Patients with HPV-associated lesions tended to be younger and have a less significant association with the conventional risk factors of alcohol and tobacco use.

The examiners noted that although there were three known epidemiological risk factors for squamous cell carcinoma of the tonsil, the information supplied only noted that the Veteran was a non-smoker.  Furthermore, they acknowledged the private opinions of record, and stated that although there was "obviously the possibility" that tonsillar epithelium may be exposed to environmental toxins that also effect the respiratory system, there is apparently a lack of epidemiological evidence for an association between squamous cell carcinomas arising in the tonsil and exposure to the chemicals of interest.

The examiners reiterated that it was beyond the scope of their experience to give a definitive answer to the question, as it was one of epidemiology.  However, they did not think it was as likely as not that the Veteran's cancer was caused by exposure to herbicides in Vietnam because they were unaware of epidemiological evidence to support this possible association.

During an October 2009 VA nose, sinus, larynx, and pharynx examination, the Veteran denied using tobacco products or alcohol, and indicated that an HPV infection was very unlikely.  (In correspondence, the Veteran has indicated that he rarely drank alcohol while in the Navy and does not drink alcohol now.  He has also averred that he has never been diagnosed with HPV.)  The examiner opined that it was less likely than not that the Veteran's carcinoma of the right tonsil was causally related to exposure to herbicides.  The rationale was that tonsil carcinoma had never been found to be linked to herbicide exposure.  The examiner stated that the Veteran had never set foot upon Vietnam soil.  In a November 2009 addendum, the examiner opined that it was less likely than not that the carcinoma was causally related to the Veteran's in-service tonsil infection documented in the May and June 1971 service treatment records.

During a December 2013 VA examination, the examiner, after reviewing the claims file, opined that it was less likely than not that the Veteran's carcinoma of the right tonsil was related to his in-service tonsillitis.  The examiner explained that the Veteran "has had sparce [sic] use of alcohol"; "had no knowledge of HPV infection"; and was "not aware of his ship being in 'brown waters' off the coast of [Vietnam]."  Thus, the examiner determined that it would be mere speculation to say that the Veteran's cancer was secondary to tonsillitis and sore throats while on active duty.  The examiner did not comment on a possible link between the Veteran's cancer and herbicide exposure.

After careful review, the Board finds that the positive and negative evidence of record are at least evenly balanced with respect to whether the Veteran's carcinoma of the right tonsil is related to his in-service herbicide exposure.  Accordingly, the evidence is in equipoise, and the claim for service connection will be granted.

With respect to the negative evidence of record, the Board notes that the VA examiners relied in part on a determination that the Veteran was not exposed to Agent Orange, as he did not serve in Vietnam.  In light of the Board's prior determination to the contrary, these opinions are factually inaccurate and have no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion "based upon an inaccurate factual premise has no probative value").  The Board also finds that the October 2006 AFIP report is inadequate to support a denial of the Veteran's claim.  Although weighing against the proposition that the Veteran's tonsillar cancer should be classified as a respiratory cancer, the examiners who prepared the report specifically indicated that they were not competent to make a determination as to specific epidemiology.  Moreover, the report addresses entitlement to service connection on a presumptive basis but says nothing about whether direct service connection is warranted.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that "to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection").

In sum, based on the unique and specific facts of this case, the Board finds that, in light of the numerous positive nexus opinions submitted by the Veteran and the lack of probative medical evidence weighing against the claim, the evidence of record is at least in equipoise.  Accordingly, the Board resolves all doubt in the Veteran's favor, and service connection is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for carcinoma of the right tonsil is granted.




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


